In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-1882
QUESTOR CECAJ and BLERTA CECAJ,
                                                     Petitioners,
                                v.

ALBERTO R. GONZALES,
                                                     Respondent.
                        ____________
                 Petitions to Review Orders of the
                  Board of Immigration Appeals.
                  Nos. A95-207-964, A95-207-908.
                        ____________
    ARGUED FEBRUARY 15, 2006—DECIDED MARCH 15, 2006
                        ____________


  Before POSNER, ROVNER, and SYKES, Circuit Judges.
  POSNER, Circuit Judge. Questor Cecaj, who together with
his wife is seeking asylum in the United States, was active
in the Democratic Party of Albania at a time when the
country was ruled by the Socialist Party. Persecution of
Democratic Party activists during this period has been
found in a number of cases. E.g., Gjerazi v. Gonzales, 435 F.3d
800 (7th Cir. 2006); Bace v. Ashcroft, 352 F.3d 1133 (7th Cir.
2003); Caushi v. Attorney General, 436 F.3d 220 (3d Cir. 2006);
Halo v. Gonzales, 419 F.3d 15, 17 (1st Cir. 2005). In 1998,
Cecaj—whom the immigration judge found wholly
2                                               No. 05-1882

credible—was arrested following a political protest in which
he had participated. He was detained for six days and
during that period was beaten by masked police
with rubber truncheons and also kicked, suffering injuries
that required his hospitalization. A few days after his
release from the hospital a member of the Socialist Party
accosted Cecaj on the street and fired a gun near his
head, an act that Cecaj sensibly interpreted as a threat.
He fled to Greece but returned in 2000 and resumed his
political activity with the New Democratic Party, which is
related to the Democratic Party, though the precise relation-
ship is obscure. The following year, after an unsuccessful
run for mayor of his hometown, he stood for the Albanian
parliament on the New Democratic Party ticket in his
hometown, which was dominated by the Socialist Party.
Although he was a well-known local figure and can-
didate for public office, he was arrested during the cam-
paign and beaten by the police, ostensibly for not having
identification papers on him. He also received threatening
phone calls, which he believed came from the police. The
last straw was the kidnapping of his 10-year-old brother by
unknown persons who told the child that he was being
kidnapped because of Cecaj’s political activity and that the
child “would end up dead” if Cecaj “didn’t do what they
say.” The child was released unharmed after a few hours
but Cecaj received a call in which “they said that [the
kidnapping] was the last warning.” Cecaj prudently aban-
doned his candidacy and left Albania with his wife.
  The immigration judge ruled that Cecaj’s testimony did
not establish that he had been persecuted. The judge
said that the initial detention, despite the beatings and
kicking to which Cecaj was subjected during it, was merely
harassment that, “by itself, does not rise to the level of
persecution.” As for the gun incident, that was not perse-
No. 05-1882                                                   3

cution either, the judge said, because Cecaj “failed to
establish [either] that the government was unable or
unwilling to control the socialist supporter” or “that the
socialist fired the gun close to him on account of his political
opinion.” The threatening phone calls didn’t count because
Cecaj “failed to identify what individual or group made the
phone calls . . . . He opined that the police made the threat-
ening phone calls, however he also stated that the callers
never identified themselves.” The judge noted that Cecaj
had “submitted a police certificate stating that [his] father
reported an anonymous phone call . . . to the police. The
existence of the police certificates indicates that the govern-
ment was able and willing to file a written report. As such,
[Cecaj] is unable to link the anonymous phone calls to the
government or to a group that the government is unable or
unwilling to control” (record reference omitted). As for the
kidnapping, Cecaj “failed to identify the perpetrators . . . .
The perpetrators of the kidnaping [sic] were unknown. As
such the incident does not constitute past persecution.” The
judge also discounted the second detention on the ground
that the reason the police beat Cecaj was that he was
not carrying identification papers; it is not persecution to
beat someone for such a reason.
  The immigration judge’s analysis of the evidence was
radically deficient. He failed to consider the evidence as
a whole, as he was required to do by the elementary
principles of administrative law. Smith v. Apfel, 231 F.3d 433,
438 (7th Cir. 2000); Koval v. Gonzales, 418 F.3d 798, 806 (7th
Cir. 2005); Zhang v. Gonzales, 408 F.3d 1239, 1249 (9th Cir.
2005). Instead he broke it into fragments. Suppose you saw
someone holding a jar, and you said, “That’s a nice jar,” and
he smashed it to smithereens and said, “No, it’s not a jar.”
That is what the immigration judge did.
4                                                  No. 05-1882

   He said that the initial detention and beatings were not
persecution “by itself,” but merely harassment. That seems a
questionable characterization of protracted beatings and
kicking serious enough to require hospitalization. But that
is a side issue. The question the immigration judge should
have considered was not the significance of the episode in
itself but whether the entire sequence of experiences that
Cecaj underwent as a consequence of his political activity
made him a victim of persecution. That sequence included
two detentions with beatings, a gunshot intended to
intimidate, threatening phone calls, the kidnapping of a
child, and another threat.
  The government’s lawyer conceded at argument that the
judge was wrong to say that Cecaj had not shown that the
“socialist” had fired the gun on account of Cecaj’s political
activities. The timing alone was pregnant: the incident
occurred shortly after Cecaj had been released from jail.
People do not go around shooting guns because they are
socialists or communists. But members of the Albanian
Socialist Party—a rough crowd, e.g., Gjerazi v. Gonzales,
supra, 435 F.3d at 802-04; Comollari v. Ashcroft, 378 F.3d 694,
696 (7th Cir. 2004); Bace v. Ashcroft, supra, 352 F.3d at 1136;
Caushi v. Attorney General, supra, 436 F.3d at 226-27; Latifi
v. Gonzales, 430 F.3d 103, 105 (2d Cir. 2005)—may well
have been shooting guns to intimidate (sometimes to
kill, Caushi v. Attorney General, supra, 436 F.3d at 226; Halo v.
Gonzales, supra, 419 F.3d at 18) their political opponents.
  There was, it is true, no direct evidence that the “socialist”
was in cahoots with the government. But remember that
Cecaj had just been released from the hospital after being
beaten by the police; is it credible that the “socialist” was
courting arrest by his conduct? As for the mysterious
“police certificate,” described by the immigration judge as a
No. 05-1882                                                  5

written report filed by the government, we are not told what
action if any was taken on it. For all that appears, Cecaj’s
father complained to the police about an anonymous phone
call and the police wrote down his complaint and gave him
a copy of it. There is no indication of any follow-up (like-
wise with the kidnapping, which was also reported to the
police). And the fact that Cecaj could not identify the callers
did not preclude his inferring that they were police. They
might have identified themselves as police without giving
their names or might have said things that revealed that
they were police.
  The second detention was ostensibly for Cecaj’s failure
to have identification papers with him. But he was not
merely detained; he was beaten. Do Albanian police rou-
tinely beat people who fail to carry identification? Maybe so,
but taken together with the other evidence in the case the
beating was further evidence of persecution.
  And finally the kidnapping. There is no evidence that
the kidnappers were police. But given the attitude of the
police as manifested by their previous conduct toward
Cecaj, he would have been reckless to ignore the threat
and trust the police to protect his brother and him.
     Thus, the immigration judge’s finding that Cecaj was
not a victim of persecution on account of his political
activity is not supported by substantial evidence. Even
so, he is not entitled to asylum unless he has a well-founded
fear of being persecuted should he be returned to Albania.
Political conditions have changed in that country since he
left in 2001—the Democratic Party (not the New Democratic
Party, however) gained control of the government last year,
U.S. Dep’t of State, Bureau of European and Eurasian
Affairs, “Background Note: Albania” 3 (Sept. 2005),
http://www.state.gov/r/pa/ei/ bgn/3235.htm. Maybe
6                                                 No. 05-1882

Cecaj will be safe if he returns and resumes his political
career. But once past persecution is shown, the burden shifts
to the government to establish that the alien lacks a well-
founded fear of future persecution. 8 C.F.R. § 208.13(b)(1);
Sosnovskaia v. Gonzales, 421 F.3d 589, 593 (7th Cir. 2005). The
immigration judge did not find that the government had
carried that burden. What he said was that Cecaj had failed
to establish that he would be persecuted if he was sent back
to Albania. The judge placed the burden on the wrong
party.
  The petitions for review are granted, the orders of re-
moval vacated, and the case returned to the Board of
Immigration Appeals for further proceedings consistent
with this opinion.

A true Copy:
        Teste:

                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                    USCA-02-C-0072—3-15-06